TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00613-CV


Michael Mobley, Appellant

v.


Alcides B. Cairus and Darla Cairus, Appellees





FROM THE DISTRICT COURT OF HAYS COUNTY, 207TH JUDICIAL DISTRICT

NO. 2001-0796, HONORABLE CHARLES RAMSAY, JUDGE PRESIDING





The judgment in this case was signed July 18, 2001.  A timely motion for new trial
was filed; the notice of appeal was due October 16, 2001.  Tex. R. App. P. 26.1(a)(1).  A motion for
extension of time to file notice of appeal was due no later than October 31, 2001.  Id. at 26.3. 
Appellant filed his notice of appeal and motion for extension of time on November 1, 2001. (1)  The
Court may not consider a late-filed motion for extension of time.  City of Lancaster v. Texas Natural
Res. Conservation Comm'n, 935 S.W.2d 226, 228 (Tex. App.--Austin 1996, writ denied); see Tex.
R. App. P. 2 (court may not alter the time for perfecting an appeal in a civil case).  Accordingly, we
overrule appellant's motion for extension of time to file notice of appeal.  Without timely perfection
of the appeal, this Court lacks jurisdiction and the appeal must be dismissed.  Davis v. Massey, 561
S.W.2d 799, 801 (Tex. 1978); Flores v. Citizens State Bank of Roma, 954 S.W.2d 78, 79 (Tex.
App.--Austin 1997, no writ).  Appellees have filed a motion to dismiss for want of jurisdiction
based on the late filing of the notice of appeal.  According, we grant appellees' motion and dismiss
this case for want of jurisdiction.  Tex. R. App. P. 42.3(a).



				__________________________________________
				Lee Yeakel, Justice
Before Justices Kidd, Yeakel and Patterson
Dismissed for Want of Jurisdiction
Filed:   November 29, 2001
Do Not Publish
1.        The motion for extension of time is dated November 1, 2001 and was hand-delivered to
the office of the clerk of this Court.  Therefore, the mailbox rule does not apply.  See Tex. R. App.
P. 9.1(b).